Fiii in this information to identify your case:
Debtori Krystai Marie Hi|i

First Name Middle Name Last Name

Debtor 2
(Spouse ii, ftling)

 

First Name Middle Namo best Name

DlSTR|CT OF NEW MEX|CO

United States Bankruptcy Court ior the:

 

Case number
(ii known)

 

|:| Check if this is an
amended filing

 

 

Oft"lcia| Form 108
Statement of intention for individuals Fi|ing Under Chapter 7 wis

if you are an individual filing under chapter 7, you must il|i out this form if:
- creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must tile this form with the court within 30 days after you tile your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

if two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this iorm. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Ofticial Form 106D), fill in the

information beiow.
identify the creditor and the property that ls collateral

What do you intend to do with the property that
secures a debt?

 

Did you claim the property
as exempt on Scheduie C?

 

 

 

 

 

Creditors l:] Surrender the property. l:l No
name: I'_`| Retain the property and redeem it.

l:| Retain the property and enter into a n Y€S
DBSC'iPli°n 01 Reaffirmation Agreemen!.
property |:l Retain the property and [explain]:
securing debt:
Creditor's n Surrender the property. cl No
name: [:| Retain the property and redeem it.

U Retain the property and enter into a n Ye$
Descripiion Oi Realiinna!ion Agreement.
property Cl Retain the property and [explain]:
securing debt:
Creditor's l:l Surrender the property. l:l N0
name: Cl Retain the property end redeem it.

l:l Retain the property and enter into a n Ye$
D€SCfip"°n °' Reaf{irmatr`on Agreement.
property l:l Retain the property and [explain]:
securing deth
Creditors I:l Surrender the property. n NO

Ofticial Form 108

Sohwaro Gopynght (c) 1996-2019 Best Case, LLC - mw.bestcase.oom

Statement of intention for individuals Fi|ing Under Chapter 1

page 1

Besl Case Bankruptr.y

Case 19-10699-t7 Doc 7 Filed 03/28/19 Entered 03/28/19 11:39:48 Page 1 of 2

Debinrl Km oath H[ll Gese nmber¢am)

names i:l Retain the propertyend redeem lt. ll Yes
l:l Retain ttrepropsrtyand enter into a

navigational waterman Ammont

property iii norm the penny am relevant

securing debt ‘

 

 

Llst Your linen ind P hal Pre e Loetlee md co nd o md m (omd.l pa mem m
Fer en one ind arsenal roperty lease tim ou listed tn ute G: B¢eeutmy ntrects o nslp ascs rm .
tn tim nformx:tlon geisw. nopnnt list rest estate iysases. unexpired leases are lessee that are still in ethet; the lease period lose notyet ended
You may minus en unexpired persons property lease inns written does net assume it. 11 U.B.C. § 365(|:1(2).

'Descrlbe your unexpired pi'mon¢i property lessen ' ' Wiil tito lease be assumed?
Lessofs name: D No
Desalptlon of ieawd

Propsrty: n yes
l.essor‘s name: E| No
Description oi leased

Fropcny. Cl Yes
l.essol‘s name: f E| Nq
Deeuipiion oi leased

Fropew: l:l Yee
Lossar‘a names El No
Descrlplion of leased

Preperly: n va
messrs name: El No
Daseriptten or leased

P'°P°"Y: Cl yes
Lessofs name: . n No _
Desatptien of leased

Properiy: n ‘{e$
Leasor‘e namet El No
Besorlptlonot leased 4

Properiy; _ . ». n YM
man am

 

property that is subject to en unexpired iease. ~

x \<\~izini made H-‘i_i

Under penalty et pertury. l declare that i have indicated my intention about any property et my estate that seems a debt and inv mont

 

 

 

 

 

K'rystai lllerie illii

Slgneture el Debtor 1

Date Dete
Oiliclel Form 108 Statement of intention;t'oi' individuals Fiilng Under Chapter? ' page 2
amcop,n¢ttqtsse-msewcm.uo-moemm _ easementqu

Case 19-10699-t7 Doc 7 Filed 03/28/19 Entered 03/28/19 11:39:48 Page 2 of 2

